     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------      X
PAUL IACOVACCI,                     :
                                    :
                Plaintiff,          :
                                    :
    -against-                       :
                                    :
BREVET HOLDINGS, LLC, a             :
Delaware Limited Liability          :
Company, BREVET CAPITAL             :
MANAGEMENT, LLC, a Delaware         :
Limited Liability Company,          :
BREVET SHORT DURATION               :
PARTNERS, LLC, a Delaware           :
Limited Liability Company,          :
BREVET SHORT DURATION               :
HOLDINGS, LLC, a Delaware           :
Limited Liability Company,          :
DOUGLAS MONTICCIOLO, as a           :
member and the majority owner       :
of Brevet Holdings, LLC, Chief      :
Investment Officer of Brevet        :
                                           No. 18 Civ. 8048 (JFK)
Capital Management, LLC, a          :
                                             OPINION & ORDER
member of Brevet Short              :
Duration Partners, LLC, a           :
member of Brevet Short              :
Duration Holdings, LLC, and         :
individually; MARK CALLAHAN,        :
as President of Brevet Capital      :
Management, LLC, a member of        :
Brevet Short Duration               :
Partners, LLC, a member of          :
Brevet Short Duration               :
Holdings, LLC, and                  :
individually; JOHNNY LAN, as        :
head of technology and vice-        :
president of Brevet Capital         :
Management, LLC, and                :
individually; and JOHN and          :
JANE DOES 1 through 10; and         :
all known corporate and other       :
entities,                           :
                                    :
               Defendants.          :
------------------------------      X

                                   1
      Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 2 of 21



APPEARANCES

FOR PLAINTIFF PAUL IACOVACCI
     Chelsea Lin O'Donnell
     Jonathan Bolz
     Paul Matthew Krieger
     KRIEGER KIM & LEWIN LLP

FOR DEFENDANTS BREVET HOLDINGS, LLC, BREVET CAPITAL MANAGEMENT,
LLC, BREVET SHORT DURATION PARTNERS, LLC, BREVET SHORT DURATION
HOLDINGS, LLC, DOUGLAS MONTICCIOLO & MARK CALLAHAN
     Christine Isabelle Laurent
     Joseph Kim
     Philip Semprevivo
     BIEDERMANN HOENIG SEMPREVIVO, P.C.

FOR DEFENDANT JOHNNY LAN
     Daniel Seth Weinberger
     Edward William Larkin
     GIBBONS P.C.

JOHN F. KEENAN, United States District Judge:

    Before the Court is a motion by Defendants Brevet Holdings,

LLC ("BH"), Brevet Capital Management, LLC ("BCM"), Brevet Short

Duration Partners, LLC ("Partners"), Brevet Short Duration

Holdings, LLC ("Holdings," and together with Partners, the

"Short Duration Companies"), Douglas Monticciolo

("Monticciolo"), and Mark Callahan ("Callahan") to dismiss,

pursuant to Federal Rule of Civil Procedure 12(b)(1), the

complaint filed by Plaintiff Paul Iacovacci ("Iacovacci").

Defendant Johnny Lan ("Lan") joins in the motion.         For the

reasons set forth below, the Court denies Defendants' motion to

dismiss.

                            I.    BACKGROUND


                                    2
         Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 3 of 21



  A. Facts

       This case is the second of two related federal actions

brought in front of this Court.         Iacovacci's first federal

action alleged claims for breach of fiduciary duty, breach of

contract, fraud, and other related torts against Iacovacci's

former employers and business partners. Iacovacci v.

Monticciolo, No. 18 CIV. 7984 (JFK), 2019 WL 2074584, at *2

(S.D.N.Y. May 9, 2019).        The Court dismissed that case on

abstention grounds based on a parallel state court action. Id.

at *7.

       This federal action arises out of the same events as

Iacovacci's first federal action and state court case but

relates specifically to whether the Defendants unlawfully

accessed a computer and two hard drives belonging to Iacovacci.

The following facts are taken from Iacovacci's complaint in this

federal action.

       Iacovacci is a former Managing Director of BCM, a member of

the Short Duration Companies, and a member of the board of

directors of Holdings. (Compl. ¶ 8.)          BH, BCM, and the Short

Duration Companies are Delaware limited liability companies with

their principal places of business in New York, New York. (Id.

¶¶ 9-12.)     All of these companies are engaged in the business of

providing investment management and advisory services. (Id. ¶

13.)   Despite being separate entities, BH, BCM, and the Short

                                       3
      Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 4 of 21



Duration Companies (collectively, "Brevet") operate as a single

enterprise under common control. (Id. ¶ 16.)        Monticciolo and

Callahan are residents of New York and New Jersey respectively.

(Id. ¶¶ 19-20.)     Monticciolo, as the Chief Investment Officer of

BCM, had control over and responsibility for Brevet's daily

operations. (Id. ¶ 19.)     Callahan, as President of BCM, also

oversaw Brevet's daily operations. (Id. ¶ 20.)         Lan is a

resident of New York and was Vice President and Head of

Technology at BCM during the relevant time period. (Id. ¶ 21.)

    In or around February 2015, Brevet purchased a desktop

computer for Iacovacci's personal use, which he set up in his

home. (Id. ¶ 23.)     Lan configured the computer for Iacovacci and

named the computer's primary account "Family" because

Iacovacci's wife and children would also be using -- and indeed

did use -- the computer. (Id. ¶ 24.)       The computer was password

protected, and Iacovacci occasionally attached two external hard

drives to it, which he purchased for his personal use with his

own funds. (Id. ¶ 25, 29.)     He used the hard drives to store all

of his personal files, including financial and tax-related

documents. (Id. ¶¶ 26, 28.)     When Iacovacci used the computer

for Brevet-related work, he would log into the Brevet network

using a remote access program called GoToMyPC, which Brevet

provided. (Id. ¶ 27.)     If Iacovacci was away from home but

wanted to access the computer or hard drives, he would use a

                                    4
         Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 5 of 21



program called LogMeIn, which he personally purchased and

installed. (Id. ¶ 30.)       LogMeIn required the use of a username

and password. (Id. ¶ 31.)

    On December 18, 2015, Iacovacci underwent surgery, which

ended up requiring extensive treatment and hospitalization. (Id.

¶ 44.)     Given his health issues, on January 6, 2016, Iacovacci

announced to Monticciolo and Callahan that he intended to

retire, whereupon they began to engage in retirement

negotiations. (Id. ¶¶ 45-49.)         On October 14, 2016, however,

Brevet -- instead of permitting Iacovacci to voluntarily retire

-- terminated his employment, forfeiting all interests Iacovacci

held in Brevet funds. (Id. ¶ 50.)

    On October 17, 2016, Iacovacci sued BH and the Short

Duration Companies in New York Supreme Court, New York County in

a case now pending before Judge David Cohen (the “State

Action”). (Semprevivo Decl., Ex. C, ECF No. 35 [hereinafter

"Original State Action Compl."].)          Documents produced in that

action purportedly revealed that Defendants had engaged in a

"hacking campaign" against Iacovacci.          They allegedly accessed

his computer and hard drives on numerous occasions between

January and October 2016 without authorization. (Compl. ¶ 58.)

They, in fact, admitted in an affidavit in state court that they

reviewed "hundreds" of files on Iacovacci’s computer, external

hard drives, and Yahoo! e-mail inbox. (Id. ¶ 60.)

                                       5
        Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 6 of 21



       After retaining a forensic expert, Iacovacci learned that

Defendants' "hacking campaign" not only involved searching his

devices, but, in addition, Defendants installed file deletion

software on his computer and deleted numerous files, including

his personal financial information, from his external hard

drives. (Id. ¶ 67.) Monticciolo and Callahan allegedly directed

this activity, in which Lan, who had knowledge of Iacovacci's

passwords, participated. (Id. ¶ 64.)

  B. The State Action

       Iacovacci’s October 17, 2016 state court action, which

arose out of Iacovacci’s allegedly unlawful termination,

requested a declaratory judgment pursuant to N.Y. C.P.L.R.

§ 3001 that certain non-compete provisions imposed by Brevet

were unenforceable and asserted claims against the Short

Duration Companies for breach of their LLC agreements,

anticipatory breach of their LLC agreements, breach of the

implied covenant of good faith and fair dealing, unjust

enrichment, and conversion. (Id. ¶¶ 37-49, 50-89).            He also

requested the imposition of a constructive trust. (Id. ¶¶ 89-

95.)

       On August 24, 2018, Iacovacci filed an unopposed motion for

leave to amend his complaint in state court. (Semprevivo Decl.,

Ex. D.)    The amended complaint adds Brevet Capital Partners, LLC

and Brevet Capital Holdings, LLC as defendants, and adds a claim

                                      6
      Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 7 of 21



for fraud. (Id. ¶¶ 104-117.) (Semprevivo Decl., Ex. E ¶¶ 79-131,

104-117 [hereinafter " State Action Compl."].)

    To date, the parties in the state court action have engaged

in motion practice and discovery.       Defendants represent that the

parties have conducted several depositions (including ones in

Nevada and Georgia), issued numerous non-party document

subpoenas, and briefed twelve different motions. (Mem. of Law in

Supp. of Defs.' Mot. to Dismiss at 4, ECF No. 36 [hereinafter

"Mem."].)   The state court has also ordered that Iacovacci's

computer be turned over to a neutral forensic expert for

analysis. (Semprevivo Decl., Ex. I.)

  C. The Federal Action

    On September 4, 2018, ten days after amending his complaint

in state court, Iacovacci initiated this federal action against

Defendants asserting violations of the Computer Fraud and Abuse

Act ("CFAA"), 18 U.S.C. § 1030(a)(2)(C), the Federal Wiretap

Act, 18 U.S.C. § 2511(1)(a), and the Stored Communications Act,

18 U.S.C. § 2701, based on the alleged intrusions into

Iacovacci's personal computer, external hard drives, and Yahoo!

e-mail address. (Id. ¶¶ 70-112.)        Iacovacci also asserts claims

for conversion and trespass to chattels under New York common

law. (Id. ¶¶ 97-112.) Iacovacci seeks monetary relief and an

injunction restraining Defendants from using or disclosing any



                                    7
      Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 8 of 21



materials obtained from his personal devices and email account.

(Id. at 28.)

    On November 12, 2018, Defendants filed the instant motion

to dismiss pursuant to Rule 12(b)(1), arguing that Iacovacci's

state and federal court actions are parallel, and the Court

should abstain from exercising jurisdiction.

                         II.   LEGAL STANDARD

    Pursuant to Federal Rule of Civil Procedure 12(b)(1), an

action must be dismissed for lack of subject matter jurisdiction

when the district court lacks the statutory or constitutional

power to adjudicate the case. Fed. R. Civ. P. 12(b)(1).          In

adjudicating a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a court may consider matters

outside the pleadings. United States v. Blake, 942 F. Supp. 2d

285, 292 (E.D.N.Y. 2013); see also Zappia Middle E. Constr. Co.

v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).             On a

12(b)(1) motion, the Court accepts all material factual

allegations in the complaint as true but does not necessarily

draw inferences from the complaint favorable to the

plaintiff. J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107,

110 (2d Cir. 2004) (citing Shipping Fin. Servs. Corp. v.

Drakos, 140 F.3d 129, 131 (2d Cir. 1998)).

                            III. DISCUSSION

  A. Colorado River Abstention

                                    8
       Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 9 of 21



      Defendants argue that this Court should abstain, pursuant

to the doctrine established in Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800 (1976), from exercising

jurisdiction over the claims in this federal action. (Mem. at

1.)   "A motion to dismiss based on Colorado River is considered

as a motion to dismiss for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) of Federal Rules of Civil Procedure."

Stahl York Ave. Co., LLC v. City of N.Y., No. 14 CIV. 7665 ER,

2015 WL 2445071, at *7 (S.D.N.Y. May 21, 2015), aff'd, 641 F.

App'x 68 (2d Cir. 2016).

      The Supreme Court in Colorado River, held that "in

situations involving the contemporaneous exercise of concurrent

jurisdiction," a federal court, in certain "exceptional"

circumstances, may abstain from exercising jurisdiction when

parallel state-court litigation could result in "comprehensive

disposition of litigation" and abstention would conserve

judicial resources. 424 U.S. at 813, 817-18.         In deciding

whether to abstain pursuant to Colorado River, courts consider

six factors:

      (1) whether the controversy involves a res over which one
      of the courts has assumed jurisdiction; (2) whether the
      federal forum is less inconvenient than the other for the
      parties; (3) whether staying or dismissing the federal
      action will avoid piecemeal litigation; (4) the order in
      which the actions were filed, and whether proceedings have
      advanced more in one forum than in the other; (5) whether
      federal law provides the rule of decision; and (6) whether


                                     9
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 10 of 21



    the state procedures are adequate to protect the
    plaintiff's federal rights.

Niagara Mohawk Power Corp. v. Hudson River-Black River

Regulating Dist., 673 F.3d 84, 100, 100-01 (2d Cir. 2012)

(quoting Woodford v. Cmty. Action Agency of Greene Cty., Inc.,

239 F.3d 517, 522 (2d Cir. 2001)).       "As an additional factor,

the Supreme Court has 'found considerable merit in the idea that

the vexatious or reactive nature of either the federal or the

state litigation may influence the decision whether to defer to

a parallel state litigation under Colorado River.'" Abe v. New

York Univ., No. 14-CV-9323 (RJS), 2016 WL 1275661, at *5–6

(S.D.N.Y. Mar. 30, 2016) (quoting Telesco v. Telesco Fuel &

Masons' Materials, Inc., 765 F.2d 356, 363 (2d Cir. 1985)).

    No single Colorado River factor is decisive; instead, a

court must engage in a "carefully considered judgment[,] taking

into account both the obligation to exercise jurisdiction and

the combination of factors counselling against that exercise."

Colorado River, 424 U.S. at 818 (citation omitted); see also

Moses H. Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1,

16 (1983) (explaining that the "weight to be given to any one

factor may vary greatly from case to case, depending on the

particular setting of the case").       The facial neutrality of a

factor "is a basis for retaining jurisdiction, not for yielding

it." Woodford, 239 F.3d at 522.


                                   10
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 11 of 21



  B. The State and Federal Actions Are Not Parallel

    Before applying the six-factor Colorado River analysis, a

court must make the threshold determination "that the concurrent

proceedings are 'parallel.'" Dittmer v. Cty of Suffolk, 146 F.3d

113, 118 (2d Cir. 1998).    Federal and state proceedings are

parallel if "'substantially the same parties are

contemporaneously litigating substantially the same issue' in

both forums." First Keystone Consultants Inc. v. Schelsinger

Elec. Contractors, 862 F. Supp. 2d 170, 182 (E.D.N.Y. 2012)

(quoting Dittmer, 146 F.3d at 118); see also GBA Contracting

Corp. v. Fid. & Deposit Co. of Md., No. 00 CIV. 1333 SHS, 2001

WL 11060, at *1 (S.D.N.Y. Jan. 4, 2001) (holding that

parallelism does not require an exact identity of the parties;

rather, "the parallel litigation requirement is satisfied when

the main issue in the case is the subject of already pending

litigation.").

    Defendants argue that this federal action and Iacovacci's

state action are parallel because they arise from "the very same

set of factual allegations," which all relate to Defendants'

decision to terminate Iacovacci for cause. (Mem. at 1.)          They

further argue that Iacovacci's amended complaint in state court

is "replete with allegations that the State Court Defendants

hacked into Plaintiff's Computer and Hard Drives and personal

email accounts, and claims that depend upon Plaintiff proving

                                   11
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 12 of 21



the truth of those allegations." (Mem. at 11.)        "Count VI" in

the state action, for example, is "dedicated . . . to the

question of whether the alleged 'computer intrusions' constitute

fraud." (Reply Mem. of Law at 1, ECF No. 45 [hereinafter

"Reply"]; see also State Action Compl. ¶¶ 104-117).         Iacovacci's

state court claim for breach of the implied covenant of good

faith and fair dealing also depends on the alleged "computer

intrusions." (Reply 1-2; see also State Action Compl. ¶ 95.)

Thus, according to Defendants, this Court and the state court

will have "to determine the same issues:       whether Defendants

unlawfully accessed and utilized Plaintiff's Computer, Hard

Drives and Yahoo! email account." (Mem. at 11.)

    Defendants also argue that this action and the state action

are parallel because there is "substantial overlap" between the

parties and, although Monticciolo, Callahan, and Lan are not

named in the state court action "their names and alleged actions

feature prominently in Plaintiff's State Court pleadings . . . ,

and [they] are the individuals through which Brevet is alleged

to have acted." (Mem. at 12.)

    In response, Iacovacci argues that this federal action and

the state action are not parallel because (1) the two actions do

not have the same defendants (this action includes Monticciolo,

Callahan, Lan, and BCM); (2) the causes of action are not the

same because the state action "is essentially a state contract

                                   12
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 13 of 21



law dispute, while the Federal Action is premised primarily on

violations of the federal computer fraud, stored communications,

and wiretap statutes"; and (3) the relief requested is

different. (Pl.'s Mem. of Law in Opp. at 7, ECF No. 41.)

    The Court agrees with Iacovacci that the state and federal

actions are not parallel.     Iacovacci does not assert any of the

federal law claims that he asserts here in state court, nor

would the state court necessarily have to resolve the issues

raised in this federal litigation. See Frydman v. Verschleiser,

172 F. Supp. 3d 653, 664 (S.D.N.Y. 2016) (concluding federal and

state actions that "shared . . . factual allegations" were not

parallel where the federal action contained numerous federal law

claims not included in the state court action).

    Iacovacci's claims for fraud and breach of the implied

covenant of good faith and fair dealing in state court do indeed

touch on whether the state court defendants accessed Iacovacci's

electronic devices without authorization. (See State Action

Compl. ¶¶ 95-96, 107-113.)     For the reasons set forth below, the

Court concludes that the state court, however, need not resolve

this issue to arrive at a verdict on Iacovacci's fraud and

breach of the implied covenant of good faith and fair dealing

claims.

    Iacovacci alleges in state court that the defendants in

that action breached the implied covenant of good faith and fair

                                   13
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 14 of 21



dealing and committed fraud by "falsely represent[ing] that they

intended to accept Plaintiff's retirement." (State Action Compl.

¶ 106; id. ¶ 94 ("Defendants breached the implied covenant of

good faith and fair dealing by concocting false and pretextual

reasons for discharging and removing [Iacovacci] . . . .").)

Thus, the state court could find the defendants liable for fraud

and breach of the implied covenant of good faith and fair

dealing based solely on evidence demonstrating that they

misrepresented their intention to accept Iacovacci's retirement

and withdrawal from the Short Duration Companies and offered

false and pretextual reasons for his dismissal.        Although

Iacovacci alleges that the state court defendants "falsely

represented" that they would use his "personal passwords to

access his personal computer . . . only with [his] authority"

when in fact they used his passwords to covertly obtain his

personal documents, the state court does not necessarily have to

resolve this issue to hold the state court defendants liable for

fraud or breach of the implied covenant of good faith and fair

dealing. (Id. ¶ 108; see also id. ¶ 95 ("Defendants . . .

engage[d] Plaintiff in a charade of negotiations while illegally

using his LogMeIn personal passwords to illegally gain access to

his computer . . . .").    Thus, the state court may not resolve

the main issues in this case, which precludes a holding that the

two actions are parallel. C.f. Niagara Mohawk, 673 F.3d at 100

                                   14
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 15 of 21



("'Suits are parallel when substantially the same parties are

contemporaneously litigating substantially the same issue in

another forum.'" (quoting Dittmer, 146 F.3d at 118)).

    In this way, this case is analogous to Frydman v.

Verschleiser, 172 F. Supp. 3d 653 (S.D.N.Y. 2016).         There, Judge

Koeltl held that federal and state actions were not parallel,

even though they arose out of the same underlying facts, where

the state court action contained claims for disparagement and

breach of contract, and the federal action contained claims for

violations of the CFAA, the Electronic Communications Privacy

Act, and the Stored Communications Act. Id. at 659.         Judge

Koeltl concluded that the state action "would not necessarily

address the issue of whether [the defendant] engaged in hacking"

because "[o]ther evidence may be adduced" to prove the state law

claims "without any proof of the alleged hacking." Id. at 664.

Accordingly, Defendants' motion to dismiss this case on

abstention grounds is denied because the state and federal

actions are not parallel.

  C. The Colorado River Factors Weigh Against Abstention

    Even if the state and federal actions were parallel, the

Court would still deny the motion because a majority of the

Colorado River factors weigh against abstention.

    1. Whether the Federal Court Has Assumed Jurisdiction Over a
       Res


                                   15
      Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 16 of 21



     As this Court decided in the earlier related federal

action, there is no property over which the state court has

exercised exclusive jurisdiction.1 See Iacovacci, 2019 WL

2074584, at *6.     Accordingly, this factor is neutral and weighs

against abstention. See Woodford, 239 F.3d 517 at 522.

     2. Relative Convenience of the Federal Forum
     This courthouse and New York Supreme Court are next door to

each other.    There is no additional inconvenience to any party

in having to litigate here.       "When, as here, dismissing the case

would not result in a substantial net gain in convenience, this

factor does not favor dismissal." King v. Hahn, 885 F. Supp. 95,

98 (S.D.N.Y. 1995).

     3. Avoidance of Piecemeal Litigation
     This factor weighs only modestly in favor abstention -- if

at all. "[W]here 'the federal and state actions are based on the

same underlying facts, there is some risk of an inconsistent

result.'" Frydman, 172 F. Supp. 3d at 665 (quoting Dalzell Mgmt.



1 Defendants argue that this action does indeed involve property over which
the state court has exercised jurisdiction because the defendants in the
state court action have brought counterclaims for conversion, breaches of
fiduciary duties, and unjust enrichment "that arise from Plaintiff's stealing
of their property." (Reply at 4.) The state court defendants' counterclaims,
however, seek "recovery of money or for an injunction compelling or
restraining action by [Iacovacci]." Penn Gen. Cas. Co. v. Commonwealth of
Pennsylvania ex rel. Schnader, 294 U.S. 189, 195 (1935). (See Semprevivo
Reply Affirmation, Ex. T at 45, ECF No. 44 (requesting monetary damages and
an injunction prohibiting Iacovacci from using any of Brevet's proprietary
information).) They do not, therefore, require the court to have exclusive
"jurisdiction over any res or property." Moses H. Cone, 460 U.S. at 19
(1983).



                                     16
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 17 of 21



Co. v. Bardonia Plaza, LLC, 923 F. Supp. 2d 590, 600 (S.D.N.Y.

2013)).    Here, however, there is a limited risk of inconsistent

or duplicative outcomes because the state court action does not

"seek[] a determination of any of the federal claims" at issue

here. Id. at 665.    Moreover, if the state court arrives at any

determination in a final judgment as to whether the defendants

in that action accessed Iacovacci's personal devices with or

without proper authority, "this Court would give [that judgment]

the appropriate preclusive effect." Id.; see also Abe v. New

York Univ., No. 14-CV-9323 (RJS), 2016 WL 1275661, at *7

(S.D.N.Y. Mar. 30, 2016) ("[T]he mere existence of parallel

federal and state suits does not, without more, warrant

abstention, particularly where 'the nature of the parallel

actions is such that principles of res judicata and collateral

estoppel should be effective to prevent inconsistent outcomes.'"

(quoting CVR Energy, Inc. v. Wachtell, Lipton, Rosen & Katz, No

14-cv-6566 (RJS), 2014 WL 7399040, at *4 (S.D.N.Y. Dec. 29,

2014)).)   Accordingly, this factor does not weigh strongly in

favor of abstention. Frydman, 172 F. Supp. 3d at 665.

    4. Relative Advancement of Proceedings in Each Forum

    Iacovacci sued the state court defendants nearly two years

prior to commencing this federal action. (See Original State

Action Compl.)   The Supreme Court, however, "has made clear that

'priority should not be measured exclusively by which complaint

                                   17
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 18 of 21



was filed first, but rather in terms of how much progress has

been made on the two actions.'" Millennium Drilling Co. v.

Prochaska, No. 14CV1985, 2014 WL 6491531, at *5 (S.D.N.Y. Nov.

18, 2014) (quoting Moses H. Cone, 460 U.S. at 21).         Discovery in

state court has been ongoing, and Judge Cohen has been actively

working to resolve several discovery disputes, including issuing

an order mandating Iacovacci's computer and external hard drives

be delivered to an expert for analysis. (Semprevivo Decl., Exs.

I, K.)   The parties have also engaged in document discovery and

conducted numerous non-party depositions. (Mem. at 4.)

Iacovacci himself stated in a letter to the Administrative

Justice in the Supreme Court, New York County that over "160,000

pages have been produced" in the state action. (Semprevivo

Decl., Ex. N at 4.)    By contrast, discovery in this action has

not yet commenced.    Accordingly, this factor weighs in favor of

the Court abstaining from its exercise of jurisdiction over this

case. See Millennium Drilling Co., 2014 WL 6491531, at *5 ("[I]n

the Texas Action over 100,000 pages of documents have exchanged

hands and several depositions have taken place . . . .          Trial is

set to begin in March 2015.     By contrast, this lawsuit has not

progressed beyond the pleading stage.       Given the relative

advancement of the Texas Action, this factor weighs in favor of

abstention."); see also Paul v. Raytex Fabrics, Inc., 318 F.

Supp. 2d 197, 198 (S.D.N.Y. 2004) (abstaining upon finding that

                                   18
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 19 of 21



the parallel state court action, which had commenced nine months

earlier, had already proceeded into discovery).

    5. Whether Federal Law Provides Rules of Decision

    "When the applicable substantive law is federal, abstention

is disfavored." Niagara Mohawk, 673 F.3d at 102.         Here,

Iaocvacci's claims, with the exception of his claims for

conversion and trespass to chattels, arise under federal law.

Accordingly, this factor weighs strongly against surrendering

jurisdiction. Moses H. Cone, 460 U.S. at 26 ("[T]he presence of

federal-law issues must always be a major consideration weighing

against surrender.").

    6. Whether State Procedures Are Adequate to Protect
       Plaintiff's Federal Rights

    "In assessing the adequacy of the state court forum, the

court must determine whether the 'parallel state-court

litigation will be an adequate vehicle for the complete and

prompt resolution of the issues between the parties.'"

Millennium Drilling Co., 2014 WL 6491531, at *5 (S.D.N.Y. Nov.

18, 2014) (quoting Moses H. Cone, 460 U.S. at 28.).         Here, there

is "no serious question that the state action can adequately

protect [Iacovacci's] procedural and substantive rights and

provide a fair forum that will promptly resolve the parties'

claims." Dalzell Mgmt. Co., 923 F. Supp. 2d at 602.

Nevertheless, "the ability of the state court to adequately


                                   19
     Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 20 of 21



protect Plaintiff's interests only makes this factor neutral,"

and, accordingly, it cannot be used to support the Court's

abstention from exercising its jurisdiction. Id.; see also

Dunkin' Donuts Franchised Rests. LLC v. Rijay, Inc., No. 06 CIV

8237 WCC, 2007 WL 1459289, at *6 (S.D.N.Y. May 16, 2007) ("[T]he

sixth factor -- whether the state court proceeding will

adequately protect the rights of the party seeking to invoke

federal jurisdiction -- is consequential only when the answer is

negative and thus weighs in favor of federal jurisdiction.").

    7. Analysis of the Factors
    Here, there are only two factors that weigh in favor of the

Court exercising its discretion to abstain from deciding the

federal action:   the avoidance of piecemeal litigation and the

relative advancement of the state court case.        These two facts,

however, are not enough on their own to overcome "the heavy

presumption favoring the exercise of federal jurisdiction."

Dalzell Mgmt. Co., 923 F. Supp. 2d at 602.        This is particularly

true when there is another factor -- the presence of federal law

-- that weighs strongly against abstention. Moses H. Cone, 460

U.S. at 26.   Accordingly, even if the state and federal actions

were parallel, this Court would still be required to deny

Defendants 12(b)(1) motion.

                           IV.   CONCLUSION




                                   20
Case 1:18-cv-08048-JFK Document 49 Filed 05/13/19 Page 21 of 21
